DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
This office action pertains to the claims filed on 7/19/2022. Claims 1 and 12 are currently amended. Claim 11 is canceled. Claims 1-3, 5, and 12 are pending review in this action. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1. New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 20120021260A1) further in view of Takano et al. (US 20170214033A1), Von Borck et al. (US 20120183823A1), and Miyawaki et al. (US 20140017540A1).
In Regards to Claim 1:
Yasui discloses a battery module (200, Figure 2), formed by a plurality of battery cells (100, Figure 1), comprising: an upper frame (fin cover, 80) configured to transfer heat generated from the plurality of battery cells (100) (Figure 2, [0071, 0080]). Yasui further discloses an upper heat dissipation member (temperature regulating main body portion, 50) located under the upper frame (fin cover, 80) which lacks through holes; a battery cell assembly (400) which is located under the upper heat dissipation member (temperature regulating main body portion, 50) and in which the plurality of battery cells (100) each having a structure in which a negative electrode (negative electrode terminal, 6) is positioned in an upper portion and a positive electrode (positive electrode terminal, 8) is located in a lower portion are arranged neighboring each other (Figures 1 and 2, [0065, 0071, 0079]). 
Yasui further discloses a lower heat dissipation member (inner lid, 23) located under the battery cell assembly (400) and having a plurality of through holes (151) at a position corresponding to an end portion of a positive electrode terminal (8) of each battery cell (100), wherein the plurality of through holes (151) are configured to allow hot gas generated in the cells to escape from the battery (see Figure 2, [0074-0075, 0088]). As such, the inner lid (23) is considered a “heat dissipation member”.
Yasui further discloses a lower frame (lid member, 21) provided with a coupling part (screw), which is located under the lower heat dissipation member (inner lid, 23), and which is coupled to the upper frame (fin cover, 80) via the cell fixing frame (side-surface case member, 32) (Figures 2 and 9, [0075-0076]) (i.e. the lower frame (lid member, 21) is coupled to the cell fixing frame (side-surface case member, 32), which is coupled to the upper frame (fin cover, 80), as seen in Figure 9). There is a heat transfer path between the lower frame (lid member, 21) and the upper frame (fin cover, 80), as detailed below.  Yasui discloses that the lower frame (lid member, 21) is coupled to a cell fixing frame (side-surface case member, 32) [0076], and that the upper frame (fin cover, 80) is disposed under the upper heat dissipation member (temperature regulating main body portion, 50), thus receiving heat from the heat dissipating fins (72) of the upper heat dissipation member (temperature regulating main body portion, 50) (Figure 9, [0080]). Yasui further discloses that a portion of upper heat dissipation member (temperature regulating main body portion, 50) is inserted into a heat transferring member (63) comprised by the cell fixing frame (side-surface case member, 32) [0079, 0091]. Therefore, a heat transfer path between the lower frame (lid member, 21) and the upper frame (fin cover, 80) necessarily exists, as is displayed in Figure 9. As such, the limitation of Claim 1 requiring a lower frame configured to receive heat from the upper frame or transfer heat to the upper frame, is met by Yasui.
Yasui further discloses a second metal plate (substrate, 30) responsible for electrically connecting the adjacent battery cells to one another via positive electrode terminals (8), and wherein the plate is in contact with the lower surface of the battery cells (100) (Figures 1 and 2, [0074]). Yasui further discloses that the second metal plate (substrate, 30) has a respective through hole at each position corresponding to the end portion of the positive electrode terminal (8) of each respective battery cell (100) on a one-to-one basis (Figure 2). Yasui further discloses a negative electrode connection member connected to the top of the battery cells (100) which is responsible for forming electrical connections between the negative electrode terminals (6) of the plurality of battery cells (Figures 1 and 2, [0072]).
Yasui further discloses that the upper frame (fin cover, 80) has an upper face with sidewalls along edges thereof, wherein the upper face of the upper frame (fin cover, 80) is solid lacking an opening (Figure 2). Yasui further discloses that the battery cells (100) comprise an opening portion (8a) configured to release gas generated during operation, and that the gas travels through an exhaust passage section (20) which is formed by the partitioning member (35) and the lower frame (lid member, 21), and then is released to the environment from the outlet (22) (Figure 6, [0085-0087]).
Yasui further discloses a lower frame (lid member, 21) which is coupled to the upper frame (fin cover, 80) via the cell fixing frame (side-surface case member, 32) (Figures 2 and 9, [0075-0076]) (i.e. the lower frame (lid member, 21) is coupled to the cell fixing frame (side-surface case member, 32), which is coupled to the upper frame (fin cover, 80), as seen in Figure 9). Yasui further discloses that the lower frame (lid member, 21) coupled to the upper frame, (fin cover, 80) defines an accommodation space therein such that the upper heat dissipation member (temperature regulating main body portion, 50), the battery cell assembly (400), the lower heat dissipation member (inner lid, 23), and the second metal plate (substrate, 30) are disposed in the accommodation space (Figure 2).
The examiner notes that terms such as “upper” and “lower” as utilized in the claims do not convey any particular structural requirements other than establishing the location of the components of the battery module relative to one another within the battery module. The particular orientation of the battery module does not provide any structural limitations to the battery module itself.
Yasui is deficient in disclosing 1) that the lower heat dissipation member has a respective through hole at each position corresponding to an end portion of a positive electrode terminal of each respective battery cell on a one-to-one basis; 2) a first metal plate configured to contact upper surfaces of the plurality of battery cells inside the battery cell assembly and to electrically connect the respective negative electrode terminals of the plurality of battery cells; 3) that the lower frame has a lower face with sidewalls along edges of an entire perimeter of the lower face; 4) that the upper frame has an upper face with sidewalls along the edges of an entire perimeter of the upper face; 5) that the lower frame is directly coupled to the upper frame such that the accommodation space is surrounded by the sidewalls of the lower and upper frame; and 6) that the lower face of the lower frame has an opening to expose the through holes of the lower heat dissipation member to an outside.
Regarding 1) and 2), Takano discloses a battery module (100) comprising a lower heat dissipation member (positive-side insulating component, 18) having a respective through hole at each position corresponding to an end portion of a positive electrode terminal (6C) of each respective battery cell (12) on a one-to-one basis (Figure 2, [0025]). The skilled artisan would understand that the plurality of through holes allows any hot gas produced during battery cycling to be released, thus is considered a heat dissipation member. Takano further discloses metal plates (positive-electrode current collecting plate, 14, and negative-electrode current collecting plate, 16) positioned on the positive electrode terminal (6C) side and negative electrode terminal (5A) side, respectively, wherein the (positive-electrode current collecting plate, 14, and negative-electrode current collecting plate, 16) electrically connect the plurality of cells (12) in the battery module (100) (Figures 2, 7, [0023]). Takano further discloses that in an exemplary embodiment of the battery module (100), the current collecting plates (14, 16) are made from a thin metal plate [0052]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the lower heat dissipation member (inner lid, 23) of Yasui to have a through hole corresponding to the positive electrode terminal of each battery cell on a one-to-one basis, as taught by Takano, as it is known in the art for through holes of a lower heat dissipation member to be present on a one-to-one basis and would allow the skilled artisan to have a reasonable expectation of success in providing an effective lower heat dissipation member. By doing so, the limitation of Claim 1 requiring that the lower heat dissipation member has a respective through hole at each position corresponding to an end portion of a positive electrode terminal of each respective battery cell on a one-to-one basis, is met.
It would further be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the negative electrode connection member, an analogous plate (substrate, 30) disclosed by Yasui, as it is known in the art to select similar current collecting plates for use as both negative electrode and positive electrode terminal connecting components, as taught by Takano. Additionally, it would be further obvious to one of ordinary skill in the art at the time of the filing of the invention to select a metal as the material for the plates, as it is known within the art as a preferred material for use in current collecting plates, as also taught by Takano. By doing so, the limitation of Claim 1 requiring a first metal plate configured to contact upper surfaces of the plurality of battery cells inside the battery cell assembly and to electrically connect the respective negative electrode terminals of the plurality of battery cells, is met.
Regarding 3)-5), Von Borck discloses a battery module comprising an upper frame (upper half, 128) and lower frame (lower half, 112), wherein the upper frame (upper half, 128) has an upper face with sidewalls along edges of an entire perimeter of the upper face and the lower frame (lower half, 112) has a lower face with sidewalls along the edges of an entire perimeter of the lower face (Figures 8A-8D, [0099-0100]). Von Borck further discloses that the upper frame (upper half, 128) and the lower frame (lower half, 112) are directly coupled to one another to provide a sealed battery [0110].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the upper frame and lower frame of Yasui to include sidewalls along the edges of an entire perimeter of the upper face and lower face, respectively, and wherein the upper frame and lower frame are directly coupled to one another, as disclosed by Von Borck, as it is known in the art to be used to define an accommodation space for a battery in which may be sealed from the outside environment. By doing so, the limitations of Claim 1 requiring that the lower frame has a lower face with sidewalls along edges of an entire perimeter of the lower face, the upper frame has an upper face with sidewalls along the edges of an entire perimeter of the upper face, and that the lower frame is directly coupled to the upper frame such that the accommodation space is surrounded by the sidewalls of the lower and upper frame, are met.
Regarding 6), Miyawaki discloses a battery module (battery assembly, 1) having an upper frame (upper holder, 23) having an upper face and a lower frame (lower holder, 24) having a lower face, wherein the lower face of the lower frame (lower holder, 24) has a ventilation opening (24a) to an outside (Figure 1, [0077, 0089]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the lower face of the lower frame of Yasui to include a ventilation opening, as it is a known feature found in a lower frame of a battery module, as taught by Miyawaki, and would provide the skilled artisan with a reasonable expectation of success in providing improved ventilation to the battery module, thus improving temperature regulation.
The skilled artisan would appreciate that upon making the above modification, the opening in the lower face would necessarily expose the through holes of the lower heat dissipation member to an outside. Therefore, all of the limitations of Claim 1 are met.


In Regards to Claim 2 (Dependent Upon Claim 1):
Yasui as modified by Takano, Von Borck, and Miyawaki discloses the battery module of Claim 1 as set forth above. Yasui further discloses that the battery cell assembly (400) further comprises a cell fixing frame (side-surface case member, 32) configured to fix the plurality of battery cells (100) (Figure 2, [0073]). Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 3 (Dependent Upon Claim 2):
Yasui as modified by Takano, Von Borck, and Miyawaki discloses the battery module of Claim 2 as set forth above. Yasui further discloses that the cell fixing frame (side-surface case member, 32) has heat dissipation member mounting grooves formed in an upper surface and a lower surface thereof so that the upper heat dissipation member (temperature regulating main body portion, 50, 70) and the lower heat dissipation member (inner lid, 23) are mounted at fixed positions (see Figure 9, [0091]). Therefore, all of the limitations of Claim 3 are met.
In Regards to Claim 5 (Dependent Upon Claim 1):
Yasui as modified by Takano, Von Borck, and Miyawaki discloses the battery module of Claim 1 as set forth above. Yasui further discloses that the second metal plate (substrate, 30) has through holes (pores, 150) at respective positions corresponding to the positive electrode terminals (8) of the plurality of battery cells (100) (Figure 2, [0074]). 
As detailed above, in the modification of Yasui by Takano, a metal plate analogous to the second metal plate (substrate, 30) of Yasui is selected for the negative electrode connection member. Thus, it would be appreciated by the skilled artisan that upon said modification, the first metal place (negative electrode connection member) would necessarily have through holes (pores, 150) at respective positions corresponding to the negative electrode terminals (8) of the plurality of battery cells (100). Therefore, all of the limitations of Claim 5 are met.
In Regards to Claim 12 (Dependent Upon Claim 1):
Yasui as modified by Takano, Von Borck, and Miyawaki discloses the battery module of Claim 1 as set forth above. Yasui further discloses that the lower frame (lid member, 21) is provided with a coupling part (screw) and which is coupled to the upper frame (fin cover, 80) via the cell fixing frame (side-surface case member, 32) (Figures 2 and 9, [0075-0076]) (i.e. the lower frame (lid member, 21) is coupled to the cell fixing frame (side-surface case member, 32), which is coupled to the upper frame (fin cover, 80), as seen in Figure 9). 
Modified Yasui is deficient in disclosing that a lower portion of the sidewalls of the upper frame and an upper portion of the sidewalls of the lower frame are provided with a coupling part so as to couple the upper frame with the lower frame. 
	Von Borck further discloses that the sidewalls of the upper frame (upper half, 128) and the sidewalls of the lower frame (lower half, 112) may have on their periphery an extending groove and tongue system designed to seal the battery module from the external environment [0110].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the sidewalls of the lower frame and upper frame of Yasui to include a groove and tongue system for sealing the battery, as it is known in the art as a suitable method for coupling and upper frame to a lower frame and sealing the battery from the external environment, as taught by Von Borck. By doing so, all of the limitations of Claim 12 are met.
Response to Arguments
Applicant’s arguments, filed 7/19/2022, with respect to the rejections of Claims 1-3, 5, and 11-12 under Yasui et al. US 20120021260A1), Takano et al. (US 20170214033A1), Takasaki et al. (US 20120263982A1, and Von Borck et al. (US 20120183823A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Yasui et al. US 20120021260A1), Takano et al. (US 20170214033A1), Von Borck et al. (US 20120183823A1), and Miyawaki et al. (US 20140017540A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            
/BRIAN R OHARA/            Examiner, Art Unit 1724